DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.
 	Claim 1 is amended and claims 13-21 are added.  Claims 1-5 and 7-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20 and 21 are objected to because of the following informalities:  
In line 6 of claim 20 and line 6 of claim 21, the abbreviation TAIC is used.  This abbreviation needs to be written out in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 13, 15, 17, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, in lines 4 and 5, the claim states that the content of the polyparaphenylene terephthalamide short fibers is 3 parts by mass or more or 20 parts by mass or less.  It is not clear if the applicant desires for the fibers to truly be present in 3 parts by mass or more OR 20 parts by mass or less (meaning amounts of 25 parts and 2 parts would meet the claim language), or if applicant desires for the fibers to be present in from 3 parts by mass or more AND 20 parts by mass or less (allowing for amounts of 3 to 20 parts only).  The Office notes that should the latter interpretation be used, this claim and claim 4 are substantial duplicates.  For the purpose of further examination, the claim will be given its broadest reasonable interpretation and the fibers will be present in either 3 parts by mass or more OR 20 parts by mass of less, essentially allowing for all amounts.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7-12, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2015/0111677) in view of South (US 6,616,558).
	Regarding claims 1-4, 12, 16, 18, and 20, Nishiyama et al. teaches a power transmission belt (¶2) comprising an adhesive rubber layer comprising (¶9) a rubber component such as ethylene-propylene diene monomer elastomer (EPDM) (¶31), from 1 to 100 parts by mass of a silica with a BET specific surface area of from 150 to 250 m2/g (¶28, 29), from 0.01 to 10 parts by mass of a co-crosslinking agent such as a bismaleimide (¶35, 36), from 0.1 to 15 parts by mass of a vulcanization accelerator such as thiuram or sulfenamide accelerators (¶37, 38), from 1 to 50 parts by mass of carbon black (¶39), from 1 to 30 parts by mass of a softener such as a naphthenic oil (a mineral oil) (¶40), 1 part by mass of stearic acid (processing aid), and 5 parts by mass of zinc oxide (vulcanization accelerator aid) (Table 1, Example 1).  Specifically, the examples of Table 1 teach using 30 parts by mass of silica and 20 parts by mass of carbon black, providing a ratio of silica content to carbon black content of 1.5 (calculated by Examiner).  
	Nishiyama et al. does not teach that the composition comprises 3 parts by mass or more and 20 parts by mass or less of polyparaphenylene terephthalamide short fibers.  However, South teaches a rubber composition for a power transmission belt (Col. 1, lines 10-20) comprising an ethylene alpha olefin elastomer such as EPM or EPDM (Col. 6, lines 50-55) and from about 0.01 to about 75 phr of fibers (Col. 8, lines 20-30) such as 3 mm TWARON fibers (Table 1), which are the same as that used in the instant application (¶13 of specificiation) and are therefore short polyparaphenylene terephthalamide fibers.  In examples in Table 1 of South, 5.3 phr of the fibers is used.  Nishiyama et al. and South are analogous art because they are from the same field of endeavor, namely that of ethylene alpha olefin elastomer compositions for transmission belts.  At the time of the filing of the instant application, a person of ordinary skill in the art would have 
Nishiyama et al. does not teach that the rubber composition has a ratio of a storage normal modulus of the rubber composition at 100° C in a grain direction to a storage normal modulus of the rubber composition at 100° C in a cross-grain direction of 6 or more, more preferably 8 or more.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients and amounts, and a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a ratio of a storage normal modulus of the rubber composition at 100° C in a grain direction to a storage normal modulus of the rubber composition at 100° C in a cross-grain direction of 6 or more, more preferably 8 or more, would implicitly be achieved by resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 5, Nishiyama et al. teaches using 30 parts by mass of silica and 20 parts by mass of carbon black, resulting in a total content of 50 parts by mass (Table 1).
Regarding claims 7 and 8, Nishiyama et al. teaches using 30 parts by mass of silica and South teaches using 5.3 parts by mass of short fibers, resulting in a total content of 35.3 parts by mass and a ratio of short fiber content to silica content of 0.176 (calculated by Examiner).
Regarding claim 9, Nishiyama et al. teaches using 20 parts by mass of carbon black and South teaches using 5.3 parts by mass of short fibers, resulting in a total content of 25.3 parts by mass.
Regarding claim 10, Nishiyama et al. teaches using from 1 to 50 parts by mass of carbon black (¶39) and South teaches using from about 0.01 to about 75 phr of fibers (Col. 8, lines 20-30).  If one were to use 20 parts by mass of carbon black and 10 parts by mass of fiber, both of which fall into the disclosed ranges, a ratio of a content of the fibers to a content of the carbon black is 0.5 (calculated by Examiner).
Regarding claim 11, South teaches the same fibers as used in the instant invention and Nishiyama et al. teaches a similar composition and a similar method of making the composition as that of the instant invention.  Based on similar components and similar method of making, the fibers are fibrillated in the rubber composition.
Regarding claim 14, Nishiyama et al. teaches that the silica may be a precipitated silica (¶26).

Claims 13, 15, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2015/0111677) in view of South (US 6,616,558).
Regarding claims 13, 17, 19, and 21, Nishiyama et al. teaches a power transmission belt (¶2) comprising an adhesive rubber layer comprising (¶9) a rubber component such as ethylene-propylene diene monomer elastomer (EPDM) (¶31), from 1 to 100 parts by mass of a silica with a BET specific surface area of from 150 to 250 m2/g (¶28, 29), from 0.01 to 10 parts by mass of a co-crosslinking agent such as a bismaleimide (¶35, 36), from 0.1 to 15 parts by mass of a vulcanization accelerator such as thiuram or sulfenamide accelerators (¶37, 38), from 1 to 50 
	Nishiyama et al. does not teach that the composition comprises 3 parts by mass or more and 20 parts by mass or less of polyparaphenylene terephthalamide short fibers.  However, South teaches a rubber composition for a power transmission belt (Col. 1, lines 10-20) comprising an ethylene alpha olefin elastomer such as EPM or EPDM (Col. 6, lines 50-55) and from about 0.01 to about 75 phr of fibers (Col. 8, lines 20-30) such as 3 mm TWARON fibers (Table 1), which are the same as that used in the instant application (¶13 of specificiation) and are therefore short polyparaphenylene terephthalamide fibers.  In examples in Table 1 of South, 5.3 phr of the fibers is used.  Nishiyama et al. and South are analogous art because they are from the same field of endeavor, namely that of ethylene alpha olefin elastomer compositions for transmission belts.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to add from about 0.01 to about 75 phr of short fibers, as taught by South, to the composition, as taught by Nishiyama et al., and would have been motivated to do so because South teaches that these fibers help increase the modulus of the resulting composition (Col. 8, lines 20-25).
Nishiyama et al. does not teach that the rubber composition has a ratio of a storage normal modulus of the rubber composition at 100° C in a grain direction to a storage normal modulus of the rubber composition at 100° C in a cross-grain direction of 6 or more.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the 
Regarding claim 15, Nishiyama et al. teaches that the silica may be a precipitated silica (¶26).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, each of applicant’s arguments are directed toward the Kageyama et al. reference, which is not used in the current rejection of record.  
With this submission, applicant submitted a Rule 1.132 Declaration providing more comparative examples to show that the presently claimed invention is surprising and unexpectedly superior to other examples outside of the claimed ranges.  However, at this time, this Declaration is not found persuasive.  In response to applicant’s argument that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).
In this case, the results presented are not commensurate in scope with the claims.  First, the short fibers are used in only 10 parts by weight whereas their claimed range is much broader.  Further, in the independent claims, any rubber component is available for use in the composition but only EPDM is exemplified.  Additionally, the entire claimed range of silica is not exemplified, and it is argued that this range is critical.  In addition to the examples needing to be commensurate in scope with the claims, the examples must be good side by side comparisons, meaning that only one variable at a time should be changed, showing that the difference in results is attributed to the specific difference in composition.  In this case, Additional Example 1 can be compared to Additional Comparative Example 1 as the only difference is that the comparative contains 10 more parts of silica.  However, Additional Comparative Example 1 possesses the claimed property even though it does not meet the claimed compositional limitations.  Therefore, it is hard to argue that the claimed range for the silica is critical to the invention.  When taken as a whole, and in light of the new rejection of record, these results are not persuasive of the instant invention possessing unexpected results in order to overcome an obviousness rejection.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767